UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2015 H&E Equipment Services, Inc. (Exact name of registrant as specified in its charter) Commission File Number: 000-51759 Delaware 81-0553291 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 7500 Pecue Lane Baton Rouge, LA 70809 (Address of principal executive offices, including zip code) (225) 298-5200 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 21662919.2.BUSINESS Item7.01. Regulation FD Disclosure On November 11, 2015, we issued a press releasing announcing the declaration of a regular quarterly cash dividend of twenty-seven and one-half cents per share ($0.275). The dividend is payable Wednesday, December 9, 2015 to stockholders of record as of Monday, November23, 2015. The press release announcing the dividend is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits 99.1 Press Release, dated November 11, 2015, announcing the declaration of a quarterly dividend. 21662919.2.BUSINESS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 12, 2015 By: /s/ Leslie S. Magee Leslie S. Magee Chief Financial Officer 21662919.2.BUSINESS
